Citation Nr: 0008083	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  96-43 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for scars, status 
post laceration of the palmar aspect of the right hand, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased (compensable) evaluation for 
scars, status post laceration of the volar aspect of the 
right forearm.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1986 to August 
1988.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which continued a noncompensable 
evaluation for scars of the right forearm and hand, status 
post laceration.  Thereafter, pursuant to an October 1996 
rating, a 10 percent disability evaluation was assigned.

This case was previously before the Board in February 1999, 
at which time it was remanded to afford the veteran an 
examination of the right upper extremity.  The Board 
additionally notes that, pursuant to a July 1999 rating, the 
RO determined that right hand scar and right forearm scar 
warranted separate consideration and restyled the issues as 
set forth on the first page of this decision.  The requested 
development having been completed, the case is once again 
before the Board for appellate consideration.  


REMAND

The Board observes that physical therapy records from January 
1999 were associated with the claims file after the most 
recent supplemental statement of the case was issued in July 
1999, and such evidence does not appear to have been 
considered by the RO.  Such records note that the veteran had 
0/5 grip strength in the right hand, that he could not 
squeeze past zero, and there was a complete absence of 
sensation.  However, the physical therapist noted that it was 
felt that the veteran did not put forth much effort in 
strength and sensation test.  

It also does not appear that clinical records for a routine 
appointment on March 1, 1999 were considered by the RO.  The 
Board observes that that particular clinical record 
transcribed the veteran's complaints of increased 
symptomatology.  The principal assessment was to refer to 
neurology.  

A supplemental statement of the case must be furnished to the 
appellant and his representative when additional pertinent 
evidence is received after a statement of the case or a 
supplemental statement of the case is issued.  38 C.F.R. § 
19.31 (1999).  This case must, therefore, be remanded to the 
RO for its initial consideration of the additional evidence.  

Moreover, it is not clear that all physical therapy records 
have been associated with the claims file.  VA's statutory 
duty to assist the veteran includes the obligation to obtain 
pertinent treatment records, the existence of which has been 
called to its attention.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Ivey v. Derwinski, 2 Vet. App. 320 (1992); Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).  Hence, on remand, any 
pertinent treatment records not already associated with the 
other evidence in the claims file should be secured.

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a necessary VA examination without good 
cause may include denial of a claim for an increased rating.  
38 C.F.R. §§ 3.158, 3.655 (1999). 

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to afford due 
process, the case is REMANDED to the RO for the following 
development:  

1.  The RO should request that the 
veteran provide information as to the 
medical facilities at which he received 
treatment pertaining to his service-
connected scars from March 1999 to the 
present.  Upon receipt of the requested 
information, and after securing any 
necessary releases, the RO should contact 
the identified facilities and request 
that all available pertinent clinical 
documentation, as well as physical 
therapy records, be forwarded for 
incorporation into the record.

2.  The veteran should be afforded a 
neurological examination of right forearm 
and hand.  All indicated tests, to 
include range of motion studies, must be 
accomplished.  The claims folder must be 
made available to and reviewed by the 
examiner prior to completing the 
requested examination report.  

In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), the examination 
must cover any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
pain with use, and provide an opinion as 
to how these factors result in any 
limitation of motion.  If the veteran 
describes flare-ups of pain, the examiner 
must offer an opinion as to whether there 
would be additional limits on functional 
ability of the right hand or right 
forearm during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up 
that fact must be so stated.  A complete 
rationale for all opinions expressed must 
be provided.  


3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review and 
consider the entire record.  Thereafter, 
the RO should readjudicate the issue of 
entitlement to an increased rating for 
scars, status post laceration of the 
palmar aspect of the right hand and 
increased (compensable) evaluation for 
scars, status post laceration of the 
volar aspect of the right forearm.  If 
the determination remains adverse to the 
veteran, he and his representative, 
should be furnished a supplemental 
statement of the case, detailing 
additional evidence not previously 
reported in a supplemental statement of 
the case, and be given an opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion, either favorable or unfavorable, as to 
the ultimate disposition of this case.  No action is required 
of the veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

